DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because labeling is needed in Fig. 2 and Fig. 3.    For example, number 310 in Fig. 2 should be label “Converting”, number 320 should be label “Receiving” and number 330 should be label “Authenticating”.  Labels are needed for numbers in Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 16 and 18-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 16, the prior art of record fails to teach or suggest alone, or in combination  a transmitter configured to transmit first mobile radio signals in a mobile radio system; a receiver configured to receive second mobile radio signals in the mobile radio system; and a control module for controlling the transmitter and the receiver, wherein the control module is coupled to the transmitter and the receiver, and wherein the control module is configured to: determine that the vehicle is parked; convert the transmitter from a first mode to a second mode, wherein the transmitter consumes less energy in the second mode than in the first mode; evaluate the second mobile radio signals of the mobile radio device, wherein the second mobile radio signals comprise information of an identity of the mobile radio device; authenticate the mobile radio device based on the second mobile radio signals, wherein the mobile radio device is authorized to use at least one location-specific function of the vehicle upon a successful authentication; and “upon authenticating the mobile radio device, convert the transmitter from the second mode to the first mode” as addressed in applicants remarks, on page 10 lines 8-10, mailed 9/24/2021.

Regarding claims 24 and 29, the prior art of record fails to teach or suggest alone, or in combination transmitting a point-to-point signal to the communication module, wherein the point-to-point signal comprises first information about an identity of the mobile radio device, and wherein the identity of the mobile radio device is provided for an authentication of the mobile radio device by the communication module: receive second information corresponding to at least one location specific function of the parked vehicle from the communication module of the parked vehicle; determine extract a positive authentication of the mobile radio device based-on from the second information; extract a request for a transmission of access authorization data to the communication module from the second information: and transmit presets to the communication module based on the extracted request, 

Regarding claim 28, the prior art of record fails to teach or suggest alone, or in combination  converting a transmitter of the communication module from a first mode to a second mode, wherein the transmitter consumes less energy in the second mode than in the first mode; receiving a mobile radio signal from the mobile radio device, wherein the mobile radio signal comprises information about an identity of the mobile radio device; authenticating the mobile radio device based on the mobile radio signal; and upon authenticating the mobile radio device, “converting the transmitter from the second mode to the first mode” as addressed in applicants remarks, on page 10 lines 8-10, mailed 9/24/2021.  
                                                                                                                                                                                                  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865. The examiner can normally be reached M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KEITH FERGUSON/Primary Examiner, Art Unit 2648                                                                                                                                                                                          December 3, 2021